Citation Nr: 1215138	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  04-03 976	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for residuals of a low back injury.

2. Entitlement to service connection for residuals of a low back injury.

3. Entitlement to service connection for type 2 diabetes.

4. Entitlement to service connection for peripheral neuropathy.

5. Entitlement to service connection for retinopathy.

6. Entitlement to service connection for peripheral vascular disease.

7. Entitlement to service connection for polyuria.

8. Entitlement to service connection for hypertension.

9. Entitlement to a compensable disability rating for a bilateral hearing loss disability.



10. Entitlement to a rating higher than 50 percent for posttraumatic stress disorder.

11. Entitlement to a total disability rating for compensation based on individual unemployability. 

ATTORNEY REPRESENTATION

Veteran represented by: Barbara Kuhl, Attorney at Law

WITNESSES AT HEARING ON APPEAL

The Veteran, Mrs. B., and Mrs. W.

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1959 to April 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2003, in August 2004, in October 2006, in October 2008, and in June 2010 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.





In the supplemental statement of the case in the October 2008, the RO determined that new and material evidence had been presented to reopen the claim of service connection for residuals of a low back injury and denied the claim on the merits. Nonetheless, the Board must independently consider the question of whether new and material evidence has been presented, because the question goes to the Board's jurisdiction to reach the underlying claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The claim has been rephrased accordingly.

The reopened claim of service connection for residuals of a low back injury, as well as the claim of service connection for type 2 diabetes and the claim for increase for posttraumatic stress disorder and the claim for a total disability rating for compensation are REMANDED to the RO. 

A decision on the claims of service connection for peripheral neuropathy, retinopathy, peripheral vascular disease, polyuria, and hypertension, which are inextricably intertwined with the claim of service connection for type 2 diabetes, is deferred until the claim of service connection for type 2 diabetes is finally adjudicated.


FINDINGS OF FACT

1. In a rating decision of April 1984, the RO denied the application to reopen the claim of service connection for a low back injury; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final by operation of law based on the evidence then of record.

2. Evidence submitted since the April 1984 rating decision by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for a low back injury.




CONCLUSIONS OF LAW

1. The rating decision of April 1984 by the RO, denying the application to reopen the claim of service connection for a low back injury, became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2011).

2. New and material evidence has been submitted to reopen the claim of service connection for a low back injury.  38 U.S.C.A. § 5108 West (2002); 38 C.F.R. § 3.156 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

In light of the grant of the application to reopen the previously denied claim of service connection for a low back injury, further discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

New and Material Evidence Standard

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.




"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.    New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Facts and Analysis

In September 1983, the RO denied a claim of service connection for a low back injury.  The Veteran was notified of the decision and did not file an appeal.  In April 1984 the RO denied the Veteran's claim to reopen his previously denied claim of service connection for a low back injury.  Again, the Veteran was notified of the decision and did not file a timely appeal.

The claim of service connection for a low back injury was denied because there was no evidence of a chronic low back condition in service or of any residuals of the back injury in service in 1960.

At the time of the prior denial, the evidence of record consisted of the Veteran's service treatment records, including the incidents of low back pain in August 1960, hospitalization records after service separation showing treatment for pulmonary embolism, heart attacks, bronchitis, and ulcer, and lay statements from the Veteran and several family members regarding his complaints of low back pain since service. 



The evidence submitted since the April 1984 rating decision includes VA and private medical records showing treatment for low back pain, including a discectomy in 2003, testimony offered by the Veteran, his wife, and his daughter, medical opinions from a chiropractor and pain specialist, linking the Veteran's current low back disability to service, and an unfavorable VA medical opinion.

As the claim of service connection for a low back injury was previously denied because there was no evidence that the Veteran had a low back disability related to his military service, the Veteran's statements and testimony about continuity of symptomatology and the medical opinions of a chiropractor and a private physician relating the Veteran's current low back disability to service are new and material evidence as the evidence relates to an unestablished fact necessary to substantiate the claim. 

As the evidence is new and material, the claim of service connection for a low back injury is reopened.  38 C.F.R. § 3.156. 

As the claim of service connection is reopened, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been submitted, the claim of service connection for residuals of a low back injury is reopened and, to that extent only, the appeal is granted.








REMAND

The reopened claim of service connection for a low back injury needs further development under the duty to assist.

On claim of service connection for type 2 diabetes, the Veteran asserts that he was exposed to Agent Orange while on temporary duty in Cambodia, which needs further development. 

In November 2011, the Veteran asserted that his hearing loss had worsened since he was last examined by VA in December 2009.  And a reexamination under 38 C.F.R. § 3.327 is warranted.

In a rating decision in June 2010, the RO granted service connection for posttraumatic stress disorder and the Veteran filed a notice of disagreement with the assigned rating in March 2011.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not yet issued a statement of the case, further procedural development is needed.

In March 2011, the Veteran raised the claim for a total disability rating for compensation based on individual unemployability.  As a claim of unemployability is not a separate claim, but part of the claim for increase, further development under the duty to assist is needed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for a total disability rating for compensation based on individual unemployability, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase). 

Accordingly, the case is REMANDED for the following action.



1.  Afford the Veteran a VA examination by an examiner other than the one who performed the examination in April 2007 to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability at least 50 percent), or less likely than not (probability less than 50 percent) that the Veteran's current low back disability was caused by a documented injury in service in 1960 when the Veteran was loading 55 gallon drums.

In formulating the opinion, the VA examiner is asked to consider the following:  

a).  The Veteran's statements and statements of family and friends, and, 

b).  The Veteran's medical history recounted by VA and private health care providers. 

If after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether causation cannot be determined because there are other potential causes and, if so, please identify the other potential causes, and the events in service are not more likely than any other to cause the Veteran's current back disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 




The Veteran's file must be made available to the VA examiner for review.  

2.  As the Veteran is claiming exposure to Agent Orange outside of Vietnam, the claim should be developed in accordance with the provisions of the VA Adjudication Procedure Manual, M21-1MR, Part IV, subpart ii.2.C.10.o.  

3.  Afford the Veteran a VA audiological examination to determine the current severity of the hearing loss disability.  

4.  Furnish the Veteran and his attorney a statement of the case on the claim for increase for posttraumatic  stress disorder. 

5.  Adjudicate the claim for a total disability rating for compensation based on individual unemployability.

6.  If any benefit sought remains adverse to the Veteran, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


